Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-12, 14-15, and 17-20 are pending as of the reply and amendments filed on 5/12/21. Claims 4, 13, and 16 are canceled; claims 17-20 have been newly added. 
The 103 rejection over Chen in view of Munoz, and Mlakar is withdrawn in view of the amendments.
The claim objections are withdrawn in view of the amendments.
Claims 1-3, 5-12, 14-15, and 17-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating a mammal having a Zika virus viremia or infection is not taught or suggested by the prior art. The closest prior art is PubChem, U.S. Nat. Lib. Med., publ. 7/12/2005 (cited in the IDS), where the compound of the instant claims, 3-chloro-N-[({4-[4-(2-thienylcarbonyl)-1-piperazinyl]phenyl}amino)carbonothioyl]-1-benzothiophene-2-carboxamide (also known as TPB) was taught to be tested and found inactive for inhibition of mycobacterium tuberculosis. Applicants have provided evidence that TPB inhibits ZIKV replication, which is not taught or suggested by the prior art. 



Conclusion
Claims 1-3, 5-12, 14-15, and 17-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627